Citation Nr: 0801341	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  00-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for endotracheal 
adenopathy, right paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial abnormality. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 5, 1979, to 
March 30, 1979.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The primary purposes of such 
remand were to afford the veteran proper and complete notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), and to 
facilitate readjudication of the claim to reopen.  Following 
the AMC's attempts to complete the requested actions, the 
case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

The Board by its April 2006 remand determined that VA had 
failed to meet its duty to notify the veteran under the VCAA 
of the information and evidence to substantiate his claim to 
reopen, including a failure to advise the veteran of the 
applicable version of 38 C.F.R. § 3.156 and to furnish notice 
to him under the holdings in Kent v. Nicholson, 20 Vet. App. 
1 (2006) (specific notice requirements regarding claims to 
reopen) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim). 

The AMC by its May 2006 letter attempted to comply with the 
Board's directives, but failed to identify correctly the most 
recent final decision denying the veteran's claim for service 
connection for endotracheal adenopathy, right paratracheal 
mass, and incorrectly cited to both versions of 38 C.F.R. 
§ 3.156, thereby advising the veteran, albeit incorrectly, 
that the new and material evidence he was to submit was 
required to raise a reasonable possibility of substantiating 
his claim.  No such requirement exists with respect to claims 
to reopen, such as the one herein at issue, which were filed 
prior to August 29, 2001.  See 38 C.F.R. § 3.156 (2001); 66 
Fed. Reg. 45620 (2001) (reasonable possibility test is 
applicable only to claims filed on and after August 29, 
2001).  It is pertinent to note that the 2001 amendment to 
38 C.F.R. § 3.156(a) made the "new and material evidence" 
standard more stringent.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005).  Thus, it follows that the standard 
that is applicable here is more favorable to the veteran and 
as such, he must be properly informed of what is required to 
reopen his claim and any failure to do so is prejudicial 
error.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the reopening of previously denied claims, it is 
noted that in Kent v. Nicholson, 20 Vet. App. 1 (2006), it 
was held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service- 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The Secretary 
can determine the basis for the denial in the prior decision 
from the face of that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because he or she would not know what evidence was needed to 
reopen his or her claim.

The AMC's errors set forth above represent a violation of the 
holding in Stegall v. West, 11 Vet. App. 268, 270 (1998) 
(remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order), requiring remand for corrective 
action.  Notice is taken that where VCAA notice is defective, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) (recognizing that "VCAA notice 
errors are reviewed under a prejudicial error rule" and 
holding that "all VCAA notice errors are presumed prejudicial 
and . . . VA has the burden of rebutting this presumption"); 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

To ensure that the veteran is afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
further action by the AMC is mandated.  Accordingly, this 
matter is REMANDED for the following actions:

1.  The AMC should advise the veteran in 
writing that the most recent final denial 
of his claim for service connection for 
endotracheal adenopathy, right 
paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial 
abnormality, was effectuated by RO action 
in July 1999.  Therein, it was determined 
that the evidence submitted since entry 
of the previous denial was new, but not 
material to show that the claimed lung 
disorder was incurred in or aggravated by 
service.  

Additionally, the AMC must furnish to the 
veteran only the applicable version of 
the definition of new and material 
evidence set forth in 38 C.F.R. § 3.156 
(2001), which in its totality is as 
follows:  

New and material evidence means 
evidence not previously 
submitted to agency decision 
makers which bears directly and 
substantially upon the specific 
matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself 
or in connection with evidence 
previously assembled is so 
significant that it must be 
considered in order to decide 
fairly the merits of the claim. 

As well, the AMC should inform the 
veteran that in order to substantiate his 
claim to reopen with evidence that is 
material, he must submit evidence 
indicating that his endotracheal 
adenopathy, right paratracheal mass, 
either (1) did not preexist service and 
was incurred therein or (2) was 
aggravated by service.  Such evidence 
will be considered new only if it has not 
been submitted previously to VA and is 
neither cumulative nor redundant of 
evidence already in the record at the 
time of entry of the July 1999 denial.  

2.  The AMC should attempt to obtain any 
and all pertinent records of VA medical 
treatment, not already of record, which 
were compiled since October 2005 at VA 
facilities.  Once obtained, such records 
should be made a part of the veteran's 
claims folder.  

3.  Lastly, the AMC should, following its 
completion of any further development it 
deems necessary, readjudicate the 
veteran's claim to reopen for service 
connection for endotracheal adenopathy, 
right paratracheal mass, claimed as 
diminished lung capacity or lung and 
bronchial abnormality, based on all the 
relevant evidence and all governing legal 
authority, inclusive of 38 C.F.R. 
§ 3.156(b) (2001).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



